           Case 1:18-cr-00561-VM Document 41 Filed 02/21/20 Page 1 of 1


                                                                                                ·---
                                                                                         ; ~:::..




Bertram C. Okpokwasili, Esq.*
Email: Bertram@bcolawfirm.com

* Member of the New York Bar and New Jersey Bar

BYECF                                                                               February 21, 2020

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                  Re: United States of America v. Edgar Salvador Rodriguez
                                Docket No. 1:18-cr-00561-VM

Dear Judge Marrero,

                Defense counsel respectfully submits this request to the Court to adjourn the
March 6, 2020 sentencing date to May 8, 2020 or May 15, 2020 as my client and family
contacted counsel to advise that the mother of my client has court starting on March 5 regarding
retaining the custody of Edgar's niece, the daughter of Edgar's departed sister, and the family
should be able to book flights from Texas to New York on the aforementioned days.                                         AUSA
Robert Sobelman on behalf of the Government, consents to this request. Should the Court have
any questions or require additional information please contact me. Thank you.
                                                                             Respectfully,

                                                                              Isl ~~

                                                                              Bertram C. Okpokwasili, Esq.

CC: AUSA Robert B. Sobelman by ECF
                                                  Request GRANTED. The sentencing of defendant I;) 9&..r
                                                  Roln      J:::j
                                                                herein is rescheduled lo S--ts--~;;i_o
                                                  at   /~   :3 o   f ./'-1          .   ~
                                                  SO ORDERED.
                                                  1--- -')_~~~
                                                      DATE   --r7't'itnt11fflr-TTJ:....,,.......,....,.,........,,........_1
